Appellant was found guilty of a violation of the prohibitory liquor law, and his punishment was assessed at a fine of $100 and 60 days' confinement in the county jail. The state's evidence made out a plain case of the sale of beer as charged in the information. The defendant's evidence was in direct conflict from that of the state. It is the province of the jury to settle the question of the credibility of witnesses, and having decided in favor of the state, we see on reason why we should interfere and set their verdict aside. We find no error in the record, and the judgment of the lower court is therefore affirmed.